Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/06/2022 has been entered. Claims 1-19 remain pending in the application.  Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/08/2021. New grounds of rejections necessitated by amendments are discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim 10 recites the step of obtaining the first signal by measuring “a variation of transmitted light intensity when the plurality of nanoparticles approach an 
Regarding claim 11, claim 11 recites the step of obtaining the first signal by measuring “a variation of scattered light intensity when the plurality of nanoparticles approach an evanescent field of the optical waveguide element”. Since claim 1 recites “obtaining a first signal by using a photodetector to directly measure evanescent wave energy…” it is unclear if the “variation of scattered light intensity” is the same or different from the “evanescent wave energy”. It is also unclear how the “variation of scattered light intensity” is related to the “evanescent wave energy”. Claim 12 is rejected by virtue of their dependence on a rejected base claim.
Regarding claim 13, claim 13 recites the step of obtaining the first signal by measuring “a variation of diffracted light intensity when the plurality of nanoparticles approach an evanescent field of the optical waveguide element”. Since claim 1 recites “obtaining a first signal by using a photodetector to directly measure evanescent wave energy…” it is unclear if the “variation of diffracted light intensity” is the same or different from the “evanescent wave energy”. It is also unclear how the “variation of diffracted light intensity” is related to the “evanescent wave energy”. Claims 14-15 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 10, 13-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tono et al. (US 20120252111 A1).
Regarding claim 1, Tono teaches a method of measuring a concentration of an analyte without a spectrometer (paragraph [0087]), comprising:
 reacting a test solution (paragraph [0067], Fig. 3, specimen solution 14a; paragraph [0070] teaches a specimen solution is introduced) comprising the analyte (14) with a nanoparticle solution (interpreted as the part of the solution 14a comprising the magnetic fine particles 9; paragraph [0070] teaches a specimen solution is introduced into a region where magnetic fine particles are dispersed) comprising a plurality of nanoparticles (9) and an optical waveguide element (Fig. 1, element 3) to form a sandwich-like structure (Fig. 3C shows sandwich-like structure of elements 9, 14, 6); and 
obtaining a first signal by using a photodetector to directly measuring evanescent wave energy of the optical waveguide element after evanescent waves generated in the optical waveguide element are absorbed and/or scattered by the plurality of nanoparticles of the sandwich-like structure formed of the plurality of nanoparticles, the analyte, and the optical waveguide element (paragraph [0085] teach evanescent light is generated and the magnetic fine particles contribute to absorbing or scattering of the evanescent light, where an intensity 
wherein a detection recognition element (Fig. 2A, element 13) is conjugated on a surface of each of the plurality of nanoparticles (Figs 2A and 3), and a capture recognition element (Fig. 3, element 6) is indirectly conjugated on a waveguide surface of the optical waveguide element through a second anti-nonspecific adsorption layer directly modified on the waveguide surface of the optical waveguide element (paragraph [0057] teaches first substances 6 is fixed to the sensing surface through a silane coupling agent or linker molecule, which are interpreted as the second anti-nonspecific adsorption layer); 
wherein the detection recognition element and the capture recognition element are respectively bound with the analyte at different binding sites of the analyte (Fig. 3C, elements 6, 14, and 9).
Regarding claim 2, Tono further teaches wherein the plurality of nanoparticle is selected from the group consisting of gold nanoparticles, silver nanoparticles, iron oxide nanoparticles, copper nanoparticles, carbon nanoparticles, cadmium selenide nanoparticles, dye-doped silica nanoparticles, and dye-doped organic polymer nanoparticles (paragraph [0049] teach the magnetic fine particles comprise ferrites such as gamma-Fe2O3, i.e. iron oxide nanoparticle).
Regarding claim 3, Tono further teaches wherein the optical waveguide element is selected from the group consisting of a cylindrical optical waveguide element, a planar optical waveguide element, a tubular optical waveguide element, and a grating waveguide element (Fig. 1 appears to teach a planar optical waveguide; Fig. 1 teaches grating waveguide elements 2a,2b).
Regarding claim 4, Tono further teaches wherein the detection recognition element and the capture recognition element are each independently selected from one of the group consisting of antibodies, peptides, hormone receptors, lectins, saccharides, chemical recognition molecules, deoxyribonucleic acid, ribonucleic acid, and aptamers (paragraph [0115] teaches “the first substances 6, for example, primary antibodies fixed to the sensing area 101 and the second substances 13, for example, secondary antibodies fixed to the fine particles of the magnetic fine particles 9”).
Regarding claim 5, Tono further teaches the method further comprising a first anti-nonspecific adsorption layer formed between the nanoparticles and the detection recognition element (paragraph [0057] teaches second substance 13 is fixed to each fine particle 12 by physical adsorption chemical bonding through a carboxy group, an amino group, which are interpreted as the first anti-nonspecific adsorption layer).
Regarding claim 8, Tono further teaches wherein the step of obtaining the first signal by using the photodetector comprises: irradiating a single-frequency light, a narrow-band light, or a white light to a proximal end or one side of the optical waveguide element to generate the evanescent wave energy (Fig. 1 and paragraph [0059] teaches light source 7 radiates light, such as a red light; paragraph [0085] teaches the laser light inputted generates an evanescent light).
Regarding claim 10, Tono further teach wherein the step of obtaining the first signal by using the photodetector comprises: irradiating the single-frequency light, the narrow-band light, or the white light to the proximal end of the optical waveguide element (Fig. 1 and paragraph [0059] teach irradiating a red light to the proximal end, interpreted as the area where element 2a is, of optical waveguide 3) and placing the photodetector at a distal end of the optical waveguide element (Fig. 1 shows photodetector 8 at the distal end, interpreted as the right side of waveguide 3 where the light is outputted from element 2b) to measure a variation of transmitted light intensity when the plurality of nanoparticles approach an evanescent field of the optical waveguide element as the first signal (paragraph [0085] teach evanescent light is generated and the magnetic fine particles contribute to absorbing or scattering of the evanescent light, where an intensity of a reflected light is attenuated, and the light outputted is obtained by light receiving element 8; the outputted light is interpreted as the transmitted light).
Regarding claim 13, Tono further teaches wherein the step of obtaining a first signal by using the photodetector (Fig. 1 teaches a photodetector 8 receiving a signal from the optical waveguide 3) comprises: irradiating the single-frequency light, the narrow-band light, or the white light to the one side of the optical waveguide element (Fig. 1 and paragraph [0092] teaches light emitting diode 7 emits a light having a central wavelength of 635 nm to a side of optical waveguide 3) and placing the photodetector at a position facing the waveguide surface of the optical waveguide element (Fig. 1 teaches a photodetector 8 facing the waveguide surface of optical waveguide element 3) to measure a variation of diffracted light intensity when the plurality of nanoparticles approach an evanescent field of the optical waveguide 
Regarding claim 14, Tono further teaches wherein the optical waveguide element is a grating waveguide element (Fig. 1 teaches the optical waveguide 3 comprises grating waveguide elements 2a and 2b). 
Regarding claim 15, Tono further teaches wherein the optical waveguide element comprises a plurality of sensing regions (Fig. 3A teaches a plurality of sensing regions, interpreted broadly as the different areas of the first substances 6, e.g. the proximal sensing region of first substances 6, the distal sensing region of first substances 6).
Regarding claim 16, Tono further teaches wherein the photodetector is selected from the group consisting of photodiodes, phototransistors, phototubes, photomultipliers, photoconductors, metal-semiconductor-metal photodetectors, charged coupled devices, and complementary metal oxide semiconductor devices (paragraph [0059], “photo diode”).
Regarding claim 19, Tono teaches a kit of measuring a concentration of an analyte without a spectrometer, comprising: 
a light source (Fig. 1, element 7); 
a nanoparticle solution comprising a plurality of nanoparticles (paragraph [0067], interpreted as the part of the solution 14a comprising the magnetic fine particles 9; paragraph [0070] teaches a specimen solution is introduced into a region where magnetic fine particles 
an optical waveguide element (Fig. 1, element 3) with a capture recognition element (Fig. 3, element 6) being conjugated on a waveguide surface thereof (Fig. 3), and 
a photodetector (Fig. 1 and paragraph [0059], photodiode 8) capable of obtaining a first signal by directly measuring evanescent wave energy of the optical waveguide element after evanescent waves generated in the optical waveguide element are absorbed and/or scattered by the plurality of nanoparticles of a sandwich-like structure formed of the plurality of nanoparticles, the analyte and the optical waveguide element (paragraph [0085] teach evanescent light is generated and the magnetic fine particles contribute to absorbing or scattering of the evanescent light, where an intensity of a reflected light is attenuated, and the light outputted is obtained by light receiving element 8; Fig. 1 and paragraph [0059] teach obtaining a light that is outputted from grating 2b using a photodiode 8); 
wherein the detection recognition element and the capture recognition element are respectively bound with the analyte at different binding sites of the analyte (Fig. 3C, elements 6, 14, and 9); and 
the capture recognition element is indirectly conjugated on the waveguide surface of the optical waveguide element through a second anti-nonspecific adsorption layer directly modified on the waveguide surface of the optical waveguide element (paragraph [0057] teaches first substances 6 is fixed to the sensing surface through a silane coupling agent or linker molecule, which are interpreted as the second anti-nonspecific adsorption layer).
.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tono as applied to claim 5 above, and further in view of Xu et al. (US 2009148863 A1, hereinafter “Xu”).
Regarding claim 6, while Tono teaches the first anti-nonspecific adsorption layer comprises carboxyl group and an amine group (paragraph [0057]), Tono fails to explicitly teach wherein the first anti-nonspecific adsorption layer comprises: a first alkyl thiol self-assembling molecule with a carboxyl group (-COOH) or an amine group (-NH2) at a terminal thereof and a second self-assembling molecule selected from the group consisting of an alkyl thiol self-assembling molecule with a zwitterionic group at a terminal thereof, an alkyl thiol self-assembling molecule with a polyethylene glycol at a terminal thereof, and an alkyl thiol self-assembling molecule with a hydroxyl group (-OH) at a terminal thereof.
Xu teaches functionalized nanoparticles used for detection of analytes (abstract) wherein the nanoparticle (Fig. 1; “Ag”) comprises a first anti-nonspecific adsorption layer comprises an alkyl thiol self-assembling molecule with a carboxyl group (-COOH) or an amine group (-NH2) at a terminal thereof (Fig. 1; paragraph [0144], “MUA”) and a self-assembling molecule selected (Fig. 1; paragraph [0144], “MCH”) from the group consisting of an alkyl thiol self-assembling molecule with a zwitterionic group at a terminal thereof, an alkyl thiol self-assembling molecule with a polyethylene glycol at a terminal thereof, and an alkyl thiol self-assembling molecule with a hydroxyl group (-OH) at a terminal thereof (Fig. 1 and paragraph [0144] teach MCH comprises a hydroxyl terminal group). Xu teaches that having both MCH and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tono to incorporate the teachings of Xu to provide wherein the first anti-nonspecific adsorption layer comprises: a first alkyl thiol self-assembling molecule with a carboxyl group (-COOH) or an amine group (-NH2) at a terminal thereof and a second self-assembling molecule selected from the group consisting of an alkyl thiol self-assembling molecule with a zwitterionic group at a terminal thereof, an alkyl thiol self-assembling molecule with a polyethylene glycol at a terminal thereof, and an alkyl thiol self-assembling molecule with a hydroxyl group (-OH) at a terminal thereof. Doing so would utilize known ways to functionalize nanoparticles, which would have a reasonable expectation of improving linkage to a detection recognition element and prevent aggregation of nanoparticles, as taught by Xu, thus improving analysis.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tono as applied to claims 5 and 1 respectively above, and further in view of Quinn et al. (US 20030219753 A1, hereinafter “Quinn”).
Regarding claim 7, Tono fails to explicitly teach wherein the first anti-nonspecific adsorption layer comprises dextran. 
Quinn teaches a surface plasmon resonance sensor biointerface with a thiol linker layer and interaction layer ligand and iron oxide nanoparticles (abstract). Quinn teaches the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tono to incorporate the teaching of Quinn to provide wherein the first anti-nonspecific adsorption layer comprises dextran. Doing so would utilize known structures in the art that would have a reasonable expectation of successfully linking a detection recognition element to the nanoparticle as taught by Quinn. 
Regarding claim 18, Tono fails to teach wherein the second anti-nonspecific adsorption layer comprises dextran. 
Quinn teaches a surface plasmon resonance sensor biointerface with a thiol linker layer and interaction layer ligand and iron oxide nanoparticles (abstract). Quinn teaches that various biointerface structures functionalized with specific analyte-binding sites have been proposed, such as dextran (paragraph [0005]). Quinn teaches that linking an extended hydrogel, such as dextran, to a linker increases the binding capacity of a surface (paragraph [0006]). Quinn teaches a second anti-nonspecific adsorption layer (paragraph [0049], hydrogel attached to a linker film) comprises dextran (paragraph [0049]), wherein the hydrogel is capable of immobilizing ligands (paragraph [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tono to incorporate the teaching of Quinn to provide the second anti-nonspecific adsorption layer comprises dextran. Doing so would utilize known structures in the art that would have a reasonable expectation of successfully linking a .

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tono in view of Chiang et al. (Chiang et al., “Fiber-optic particle plasmon resonance sensor for detection of interleukin-1β in synovial fluids”, 2010, Biosensors and Bioelectronics, 26, 3, 1036-1042. Hereinafter “Chiang”).
Regarding claim 9, Tono teaches all of the elements of the current invention as stated above in claim 8. It appears that Tono teaches wherein the single-frequency or the narrow-band light is an incident light having a fixed modulation frequency (paragraph [0092] teaches the light emitting diode having a central wavelength of 635 nm, wherein the light emitting diode would inherently have a fixed modulation frequency because an LED having a central wavelength of 635 nm would operate at a fixed modulation frequency).
If it is determined that Tono fails to teach wherein the single-frequency or the narrow-band light is an incident light having a fixed modulation frequency, Chiang teaches a biosensing method using fiber optical particle plasmon resonance and nanoparticles (abstract; Fig. 1). Chiang teaches the biosensing method comprises irradiating an LED at a fixed modulation frequency of 1 kHz (page 1037, section 2.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tono to incorporate the teachings of Chiang to provide wherein the single-frequency or the narrow-band light is an incident light having a fixed modulation frequency. Doing so would utilize known methods of analyzing waveguides, as .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tono as applied to claim 8 above, and further in view of Chau et al. (Chau et al., “A Fiber Optic Particle Plasmon Resonance Biosensing Platform Based on Detection of Light Scattering Intensity from the Proximal End”, Journal of the Chinese Chemical Society, 2011, 58, 786-792. Hereinafter “Chau 2011”).
Regarding claim 11, Tono further teaches wherein the step of obtaining the first signal by using the photodetector comprises: irradiating the single-frequency light, the narrow-band light, or the white light to the proximal end of the optical waveguide element (Fig. 1 and paragraph [0059] teach irradiating a red light to the proximal end, interpreted as the area where element 2a is, of optical waveguide 3). Tono fails to teach placing the photodetector at a position facing the waveguide surface of the optical waveguide element to measure a variation of scattered light intensity when the plurality of nanoparticles approach an evanescent field of the optical waveguide element as the first signal. Rather, Tono teaches placing the photodetector at a distal end of the optical waveguide element (Fig. 1 shows photodetector 8 at the distal end, interpreted as the right side of waveguide 3 where the light is outputted from element 2b) to measure a variation of transmitted light intensity when the plurality of nanoparticles approach an evanescent field of the optical waveguide element as the first signal (paragraph [0085] teach evanescent light is generated and the magnetic fine particles contribute to absorbing or scattering of the evanescent light, where an intensity of a reflected 
Chau 2011 teaches a novel light scattering sensing platform comprising an optical fiber and gold nanoparticles (abstract; Fig. 1). Chau 2011 teaches obtaining a first signal by using the photodetector (Fig. 1, detector E) comprises: irradiating the single-frequency light, the narrow-band light, or the white light to the proximal end of the optical waveguide element (Fig. 1 teaches irradiating light to the proximal end of the waveguide C,D with a laser A; abstract teaches the light is 673 nm) and placing the photodetector at a position facing the waveguide surface of the optical waveguide element (Fig. 1, detector E is facing the waveguide surface D) to measure a variation of scattered light intensity (page 791, right column, last paragraph). Chau 2011 teaches the sensing technique should improve time resolution since light scattering has a shorter lifetime than fluorescence (page 787, left column, first full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tono to incorporate the teachings of Chau 2011 to substitute Tono’s placement of the photodetector with Chau 2011’s placement of the photodetector to measure a variation of scattered light intensity when the plurality of nanoparticles approach an evanescent field of the optical waveguide element as the first signal. Doing so would utilize known methods of analyzing waveguides, as taught by Chau 2011, which would have a reasonable expectation of successfully providing a light and measuring signals for analysis of the nanoparticles approaching an evanescent field of Tono. Furthermore, doing so would improve time resolution as taught by Chau 2011 for improved analysis.
Regarding claim 12, Tono in view of Chau 2011 teach all of the elements of the current invention as stated above. Tono further teaches wherein the optical waveguide element comprises a plurality of sensing regions (Fig. 3A teaches a plurality of sensing regions, interpreted broadly as the different areas of the first substances 6, e.g. the proximal sensing region of first substances 6, the distal sensing region of first substances 6).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tono as applied to claim 8 above, and further in view of Ewart et al. (US 5922537 A) and Blair et al. (US 20160355869 A1, hereinafter “Blair”).
Regarding claim 17, while Tono teaches the second anti-nonspecific adsorption layer comprises a silane coupling agent (paragraph [0057]), Tono fails to teach wherein the second anti-nonspecific adsorption layer comprises: a first alkyl silane self-assembling molecule with a carboxyl group (-COOH) or an amine group (-NH2) at a terminal thereof, and a second alkyl silane self-assembling molecule selected from the group consisting of an alkyl self-assembling molecule with a zwitterionic group at a terminal thereof, an alkyl silane self-assembling molecule with a polyethylene glycol at a terminal thereof, and an alkyl silane self-assembling molecule with a hydroxyl group (-OH) at a terminal thereof.
Ewart teaches a biosensor (Fig. 9; abstract) comprising a capture recognition element (32) conjugated on a waveguide surface of an optical waveguide element (Fig. 9 shows element 32 conjugated on waveguide 116) through a second anti-nonspecific adsorption layer (column 4, lines 45-46 teach the recognition molecules 32 are inked to the surface by linkers 34) wherein the second anti-nonspecific adsorption layer comprises an alkyl silane self-assembling 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tono to incorporate the teachings of Ewart to provide wherein the second anti-nonspecific adsorption layer comprises: a first alkyl silane self-assembling molecule with a carboxyl group (-COOH) or an amine group (-NH2) at a terminal thereof. Doing so would utilize known silane molecules in the art, as taught by Ewart, which would have a reasonable expectation of successfully fixing the first substance to the optical waveguide.
Tono in view of Ewart fails to teach the second anti-nonspecific adsorption layer comprising a second alkyl silane self-assembling molecule selected from the group consisting of an alkyl self-assembling molecule with a zwitterionic group at a terminal thereof, an alkyl silane self-assembling molecule with a polyethylene glycol at a terminal thereof, and an alkyl silane self-assembling molecule with a hydroxyl group (-OH) at a terminal thereof.
Blair teaches devices and methods related to biological assays (abstract), wherein the assay may comprise a irradiating a waveguide, wherein an evanescent field is generated, and molecules that are immobilized are excited, such as a sandwich-type assay (paragraph [0064]). Blair teaches capture molecules are attached to the bottom of nanocavities while exposed surfaces are passivated with an alkyl silane self-assembling molecule with a polyethylene glycol to prevent molecules to adhere to the surface (paragraph [0077]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tono in view of Ewart to incorporate the .

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 01/06/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tono et al. (US 20120252111 A1).
Regarding applicant’s argument that Xu requires a spectrometer (page 10 of Remarks), examiner notes that Xu is used to teach the first anti-nonspecific adsorption, not the method of measuring a concentration of an analyte without a spectrometer (see above rejection of claim 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/HENRY H NGUYEN/Examiner, Art Unit 1798                            

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797